Dibell, C.
Action to recover damages for personal injuries; verdict for the plaintiff; defendant appeals from the order denying its alternative motion for judgment or for a new trial.
1. This case was here before and is reported, in 124 Minn. 517, 145 N. W. 746. The general facts explanatory of the case may be found there. A decision made upon a former appeal is the law of the case. Orr v. Sutton, 127 Minn. 37, 148 N. W. 1066, and cases cited; and evidence held sufficient to sustain a verdict on a first appeal is sufficient on a second appeal. Webber v. Axtell, 110 Minn. 52, 124 N. W. 453, 1 Dunnell, Minn. Dig. § 398.
2. On the former appeal it was held that whether the defendant violated the duty fixed by G. S. 1913, § 4399 (R. L. 1905, § 2031), and whether the plaintiff was guilty of negligence in attempting to alight from the train while it was in motion, were under the evidence questions for the jury. There is additional evidence in this case, but it goes no further than to accentuate the dispute between the parties. Applying the law of.the former case the verdict-should stand.
Order affirmed.